Citation Nr: 1039438	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  05-32 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE
 
Entitlement to an increased rating for service-connected lumbar 
spine disease with spinal stenosis, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to 
August 1981, and from July 1984 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2005, the Veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans Law 
Judge.  In January 2009, he was notified that a hearing was 
scheduled for February 4, 2009.  However, the Veteran failed to 
appear for his scheduled hearing, and there is no record that a 
request for another hearing was ever made.  Without good cause 
being shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.

In April 2009, this matter was remanded to obtain additional 
evidence from the Veteran.  In June 2009, the Appeals Management 
Center asked the Veteran to submit additional medical evidence or 
enough information so that VA could directly obtain the medical 
evidence.  The Veteran did not respond, thus the Board finds that 
the orders in the April 2009 remand have been substantially 
complied with and that adjudication may proceed without prejudice 
to the Veteran.


FINDINGS OF FACT

1.  The Veteran has pronounced IVDS, with persistent complaints 
of tingling and numbness down the lower extremities, as well as 
persistent pain that required spinal fusion at L3-S1; posterior 
spinal segmental instrumentation at L3-S1; decompression of L4-5 
and L5-S1; and hemilaminectomy L3-4 and revision of neurolysis L4 
left.

2.  The Veteran does not have unfavorable ankylosis of the entire 
spine.





CONCLUSION OF LAW

The criteria for a 60 percent rating for service-connected lumbar 
spine disease with spinal stenosis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5010-5293 (effective prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5243 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to an increased rating 
for his service-connected lumbar spine disease with spinal 
stenosis (spine disability), currently rated as 40 percent 
disabling.

The history of this case shows that the Veteran used to live in 
Alaska.  In December 1999, the Veteran filed a claim seeking an 
increased rating for his spine disability.  The RO in Anchorage, 
Alaska denied the claim in June 2000 and the Veteran submitted a 
notice of disagreement (NOD) in October 2000.  Sometime after the 
submission of the NOD, the Veteran moved to Texas.  The 
Anchorage, Alaska RO issued a statement of the case (SOC) in 
April 2001 and mailed it to the Veteran's Texas address.  The RO 
informed him that he had to file a substantive appeal, or VA Form 
9 to perfect his appeal.  A substantive appeal was not received, 
thus the June 2000 rating decision is final.

After the issuance of the April 2001 SOC, the Veteran submitted 
additional records, and in August 2005, long after the appellate 
period for the June 2000 rating decision had expired, the Houston 
RO issued a supplemental statement of the case (SSOC) that 
addressed the claim seeking an increased rating for the spine 
disability.  In the SSOC, the RO pointed out that the Veteran did 
not submit a VA Form 9 after the issuance of the SOC four years 
prior; however, the RO gave the Veteran an additional 60 days in 
which to perfect his appeal.  A VA Form 9 was submitted in 
October 2005.  An additional SSOC was issued in October 2008.  
Because the RO waived the time within which the Veteran could 
submit an appeal, the Board must also consider the substantive 
appeal as timely filed.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, more 
appropriately in this case, the "same manifestation" under 
various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Court held that, for purposes of determining 
whether the Veteran is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against pyramiding, 
the critical element is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
The Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period (as in this case).  Id. at 126.  Hart appears to extend 
Fenderson to all increased evaluation claims.

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
in cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-ups, 
and those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996).

In June 2000, the RO denied entitlement to a rating greater than 
40 percent for the spine disability under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010-5293 (2000).  The Veteran appealed and 
during the pendency of his appeal, the criteria for rating his 
disability was amended two times, with the changes becoming 
effective in September 2002 and September 2003.  See 67 Fed. Reg. 
54,345-54,349 (2002); 68 Fed. Reg. 51,454-51,458 (2003).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, the 
Board must first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary for 
the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date of 
that change.  The Board must generally apply both the former and 
the revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date based 
on the revised criteria may be no earlier than the date of the 
change.  VA thus must consider the claim for a higher rating 
pursuant to the former and revised regulations during the latter 
part of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Under former DC 5293, a 40 percent evaluation contemplated severe 
intervertebral disc disease (IVDS), characterized by recurrent 
attacks with intermittent relief.  A maximum 60 percent 
evaluation required pronounced IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.

Diagnostic Code 5293 (in effect from September 23, 2002 through 
September 25, 2003) provided that IVDS (preoperatively or 
postoperatively) was to be rated either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic 
and neurologic manifestations along with ratings for all other 
disabilities, whichever method results in the higher rating.  
Diagnostic Code 5293 provided a 40 percent rating for IVDS with 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months and a 60 
percent rating for IVDS with incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a.

Notes following DC 5293 (in effect from September 23, 2002 
through September 25, 2003) provide guidance in rating IVDS.  
Note (1) provides that, for purposes of ratings under DC 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  Note (2) provides that, when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note (3) provides that, if 
IVDS is present in more than one spinal segment, provided that 
the effects in each spinal segment are clearly distinct, rate 
each segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher rating for that segment.  38 C.F.R. § 4.71a.

Effective September 26, 2003, disabilities of the spine, to 
include IVDS, are rated under a General Rating Formula for 
Diseases and Injuries of the Spine (General Formula).  Under the 
new rating formula, IVDS was renumbered as DC 5243 (formerly 
5293), and should be evaluated either under the General Formula 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, DC 5237, 5243 (2009).

Under the General Formula, a 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent disability rating is assigned for 
unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  
Ratings under the General Formula are made with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) provides a 
40 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, and a 60 percent 
disability rating for IVDS with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to DC 5243 (effective September 26, 2003) provides that 
an incapacitating episode is a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) provides that, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each segment 
is to be rated on the basis of incapacitating episodes or under 
the General Formula, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

In support of his claim, the Veteran submitted treatment records 
from an emergency room visit, dated July 1999.  The records show 
that he complained of low back pain.  He did not note peripheral 
neuropathy.  X-rays showed normal alignment with mild loss of the 
disc at L4-5 and moderate loss at L5-S1.  L5-S1 showed prominent 
end plate sclerosis and osteophyte formation.  The treating 
physician stated that the condition appeared to be degenerative 
disc disease with some narrowing of the area consistent with his 
numbness.

VA outpatient treatment records dated July 1999 state that the 
Veteran suffered low back pain that was radiating to the left 
leg.  The pain radiated from the back to the left hip and then 
down the left leg to his toes.  The physical evaluation noted 
tenderness in the left SI joint area.  The diagnosis was S1 
radiculopathy with possible L5-S1 herniation.  Similar symptoms 
were noted in September 1999.

In March 2000, the Veteran had a VA examination during which he 
reported his low back pain and denied radiation to the 
extremities and bowel and bladder problems.  Range of motion 
(ROM) testing measured flexion to 85 degrees and extension to 15 
degrees.  Rotation measured to 45 degrees bilaterally and lateral 
flexion measured to 10 degrees bilaterally.  The diagnosis was 
degenerative disc disease and degenerative joint disease of the 
lumbar spine with increased and painful motion.

A VA outpatient treatment record dated September 2003 states that 
the Veteran complained of low back pain.  The examination 
revealed pain in the back, hips, and knees on the right side with 
tingling on the left side.  Another September 2003 record shows 
that the Veteran had mild tenderness on the back, full ROM of the 
hips, and was able to touch his toes.  A December 2003 record 
states that the MRI showed slipped discs at L4-5 and L5-S1 more 
left sided on axial cuts.  The assessment was low back pain and 
worsening right leg pain.  A February 2004 record shows that the 
Veteran has suffered low back pain with right lower extremity 
radicular symptoms since September 2003.  It further noted that 
in January 2003 the Veteran was admitted to the hospital for pain 
control and an MRI.  The MRI showed disc bulges to L3-4, L4-5, 
and L5-S1, with disc bulges to the left, negative stenosis, 
positive neural foraminal narrowing and a generalized disc bulge 
with bilateral foraminal narrowing at L4-5.  The record also 
noted that in February 2004, the Veteran had epidural steroid 
injections (ESI) to each of the disc bulge areas.

A July 2004 VA outpatient treatment record indicates that the 
Veteran was still receiving treatment at an outside provider for 
his low back.  The Veteran reported his pain at a 6 on the pain 
scale.  A January 2005 record shows that the Veteran had three 
ESI treatments during the last year and continued back pain with 
radicular symptoms.  A lumbar brace was ordered.  The July 2005 
follow-up noted two ESI treatments since his prior check-up.  A 
July 2006 treatment record states that the Veteran had surgery in 
June 2006 and that it was performed by the Veteran's private 
orthopedist.  He stated that he had a lumbar discectomy and 
decompression.

A May 2007 VA treatment record states that the Veteran had 
another surgery in January 2007, having spinal fusion at L3-S1; 
posterior spinal segmental instrumentation at L3-S1; 
decompression of L4-5 and L5-S1; and hemilaminectomy L3-4 and 
revision of neurolysis L4 left.  He reported feeling occasional 
stiffness and low back pain but that he was feeling better.

In August 2008, the Veteran had a VA examination.  The examiner 
reviewed the claims file.  The Veteran reported stiffness and 
pain in his back as well as right thigh radiculopathy, with some 
minor pain but mostly numbness, that extends to the lateral right 
thigh in the L5 dermatome and extends down to the lower leg.  He 
also complained of non-radicular left leg pain.  No bowel, 
bladder or sexual dysfunction was noted.  He reported pain on the 
lateral aspect of the right ankle, but the examiner stated that 
the pain is more related to the radiculopathy than to an ankle 
injury.  He denied incapacitating events but noted flare-ups when 
bending too much.  The back condition limits his walking and 
standing abilities and requires him to ask for help with some 
employment duties.  He reported missing work due to the back 
disability, but stated that it has been infrequent.  He uses a 
golf cart to get around campus.

The physical examination revealed a 13 cm scar running from L5 
superiorly.  The scar was flat, nontender, and not adherent to 
subcutaneous structures.  ROM testing showed flexion to 70 
degrees and extension to 30 degrees.  Repetitive motion produced 
pain and stiffness but no weakness or fatigue.  Lateral flexion 
measured to 30 degrees bilaterally, with pain, but without 
weakness or fatigue.  Rotation measured to 30 degrees without 
pain, weakness, or fatigue.  No muscle spasms or spinous or 
paraspinous tenderness was noted.  Straight leg testing was 
negative bilaterally.  He had skin numbing sensation in the right 
lateral L5 dermatome, but no other indication of radiculopathy.  
The x-rays showed interval laminectomy at L4, L5, and S1 as well 
as placement of posterior rods and transpedicular screw through 
L3-S1 vertebrae with adjacent postoperative changes.  Surgical 
clips and metallic beads were noted in the lower spinal region.  
There was also evidence of partial fusion of vertebral bodies at 
L3-4, L4-5, and L5-S1 levels.  The hardware was intact and there 
was no evidence of luceny around the hardware.  The x-rays showed 
normal alignment of the lumbar spine.

As noted above, the Veteran reported to VA physicians and the x-
rays show that he has had surgeries on his back performed by a 
private physician.  This case was remanded in April 2009 so that 
VA could obtain the records from the private provider.  
Unfortunately the Veteran did not respond to VA's request, thus, 
the VA is unable to consider convalescent, or temporary total 
compensation, or his surgeries.  The Veteran should submit these 
records to the RO as soon as possible, but the Board will not 
delay the adjudication of this case for another year in an 
attempt to obtain records that the Veteran should have provided.   

The duty to assist is not a one-way street.  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Woods v. Gober, 14 Vet. App. 214, 
224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran 
cannot passively wait for help from VA).  The Board will not 
delay the adjudication of this case further. 

Based upon the evidence of record, the Board finds that a 60 
percent rating is warranted as the evidence shows pronounced and 
progressive IVDS, with persistent complaints of tingling and 
numbness down the lower extremities, as well as persistent pain 
and worsening symptomatology that eventually required spinal 
fusion at L3-S1; posterior spinal segmental instrumentation at 
L3-S1; decompression of L4-5 and L5-S1; and hemilaminectomy L3-4 
and revision of neurolysis L4 left.  38 C.F.R. § 4.71a, DC 5293 
(prior to September 23, 2002).

A rating greater than 60 percent is not provided for under the 
original DC 5293 or the revised DC 5293, in effect from September 
23, 2002 through September 25, 2003.  Under the new criteria, DC 
5243, a 100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  In this case, the Veteran's back 
condition is not unfavorably ankylosed as it is not fixed in 
flexion or extension; therefore, a 100 percent rating is not 
warranted.

The Board also considered the Deluca criteria to determine 
whether a rating greater than 60 percent is warranted; however, 
because the Veteran's ROM testing shows only mild loss of 
flexion, at 70 degrees, with full ROM on extension, rotation, and 
lateral flexion, with pain and stiffness but without weakness or 
fatigue on repetitive motion, the Board cannot find that the 
symptoms are of the severity to warrant a rating greater than 60 
percent.

The Board has considered other diagnostic codes, including 
Diagnostic Code 5003, degenerative arthritis, and Diagnostic Code 
5010, arthritis due to trauma substantiated by x-ray findings, 
which is rated using Diagnostic Code 5003 criteria.  38 C.F.R. § 
4.45(f).  Unfortunately, Diagnostic Code 5003 and consequently 
Diagnostic Code 5010, fail to provide for a rating in excess of 
60 percent.

The Board also considered whether a separate rating is warranted 
for scars; however, as the 13 cm surgical scar is not unstable or 
painful, a compensable rating is not warranted under 38 C.F.R. 
§ 4.118, DC 7804.

In addition, extraschedular ratings have been considered.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.                  § 
3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, the Board finds that the schedular 
criteria adequately address the Veteran's symptoms.  The Veteran 
has not alleged and the evidence does not show that his 
disability produces impairment of earning capacity beyond that 
reflected in the rating schedule or that his disability affects 
employability in ways not contemplated by the rating schedule.  
Thus, a referral for an extraschedular rating is not warranted.

Briefly, the Board notes that the Veteran has not alleged that 
his service-connected lumbar spine disease with spinal stenosis 
has rendered him unemployable or caused him to be unemployed.  In 
fact, it appears that as of the August 2008 VA examination, the 
Veteran was still employed.  Therefore, the Board finds that a 
claim for a TDIU is not raised by the record.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).

In sum, a disability rating of 60 percent for service-connected 
lumbar spine disease with spinal stenosis is granted, but not 
higher.  The effective date of this award is not before the Board 
at this time. 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify claimants of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction or regional office (RO) decision on a claim for VA 
benefits.  In the present case, the unfavorable RO decision that 
is the basis of this appeal was already decided and appealed 
prior to the enactment of the current section 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to a content 
complying notice and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 120.  

In this case, the original claim seeking an increased rating was 
filed in 1999, prior to the enactment of VCAA.  In August 2008, 
the Veteran was notified of the criteria necessary to 
substantiate his claim.  In October 2008 and June 2010, the 
Veteran's claim was readjudicated by way of supplemental 
statements of the case.  Consequently, the Board finds that the 
Veteran was informed of the criteria necessary to support his 
claim.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  
The veteran submitted private treatment records and was afforded 
VA medical examinations.

As noted above, the Veteran had surgery in 2006 and 2007.  The 
surgeries were completed by a private medical provider; however, 
the Veteran failed to provide the treatment records and failed to 
provide information to VA so that VA could obtain the records.  
Although the VA has a duty to assist in developing the claim, 
this is not a one way street and the Veteran cannot stand idle 
when the duty is invoked by failing to provide important 
information or otherwise failing to cooperate.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 
Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  "The VA's 'duty' is just what it states, a duty to 
assist, not a duty to prove a claim with the claimant only in a 
passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  Accordingly, the Board finds that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A 60 percent disability rating for lumbar spine disease with 
spinal stenosis is granted, but not higher.

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


